NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
BRUNILDA ROA,

Plaintiff,

vi Civil Action No. 18-12652 (MAS)
NANCY A. BERRYHILL, MEMORANDUM OPINION
ACTING COMMISSIONER OF
SOCIAL SECURITY,

Defendant.

 

 

SHIPP, District Judge

This matter comes before the Court on Brunilda Roa’s (“Plaintiff”) appeal from the final
decision of Andrew Saul,' Commissioner of the Social Security Administration (“Defendant” or
“Commissioner”), denying Plaintiff's application for disability insurance benefits (“DIB”) and
supplemental security income (“SSI”). (Compl., ECF No. 1.) The Court has jurisdiction to review
this matter pursuant to 42 U.S.C. § 405(g) and reaches its decision without oral argument pursuant
to Local Civil Rule 78.1. For the reasons set forth below, the Court remands for further proceedings

consistent with this Memorandum Opinion.

 

! Nancy A. Berryhill previously served as Acting Commissioner of the Social Security
Administration. Andrew Saul became the Commissioner of the Social Security Administration on
June 17. 2019. The Court retained the original caption for consistency.
1 BACKGROUND

A. Procedural History”

Plaintiff applied for DIB on April 23, 2013 and for SSI on April 26, 2013, alleging
disability based on anxiety, depression, and back problems. (AR 170, 185.) Plaintiff's claims were
denied initially and upon reconsideration. (Jd. at 237-46, 271-79.) The administrative law judge
(“ALJ’) conducted an administrative hearing on February 24, 2016 and a supplemental video
hearing on November 28, 2016, after which the ALJ issued a decision finding that Plaintiff was
not disabled. (/d. at 40-41.) The Appeals Council granted Plaintiff's request for review and issued
a partially favorable decision on June 13, 2018. (/d. at 1-3.) On August 10, 2018, Plaintiff filed an
appeal to the District Court of New Jersey (Compl.. ECF No. 1) and the case was assigned to
former Chief Judge Jose L. Linares. Plaintiff filed her moving brief on February 19, 2019, (ECF
No. 17), the Commissioner filed opposition on April 4, 2019, (ECF No. 18), and Plaintiff filed a
reply on April 19, 2019 (ECF No. 19). On May 16, 2019, this case was reassigned to the
Undersigned for all further proceedings. (ECF No. 24.)

B. The ALJ’s Decision

On January 29, 2018, the ALJ rendered a decision. (AR 25-41.) The ALJ set forth the
Social Security Administration’s five-step sequential process for determining whether an
individual is disabled. (Jd. at 26-27.) At step one of the analysis, the ALJ found that Plaintiff had
not engaged in substantial gainful activity (“SGA”) since May 10, 2012, the alleged disability

onset date. (/d. at 27.) At step two of the analysis, the ALJ found that Plaintiff had the severe

 

2 The Administrative Record is located at ECF Nos. 11 through 11-11. The Court will reference
the relevant pages of the Administrative Record (“AR”) and will not reference the corresponding
ECF citations within those files.
impairments of “lumbarsacral sprain and a major depressive disorder.” (Id.) At step three, the ALJ -
determined that none of Plaintiff's impairments, or combination of impairments, met or medically
equaled the severity of one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix
1. (id. at 28.) The ALJ next set forth Plaintiff's residual functional capacity (“RFC”). (AR 29-30.)
At step four, the ALJ found Plaintiff unable to perform any past relevant work. (/d. at 39.) At step
five. the ALJ found that based on Plaintiff's age, education, work experience, and RFC, there are
jobs that exist in significant numbers in the national economy that Plaintiff can perform. (/d.) The
ALJ, accordingly, found that Plaintiff has not been under a disability from May 10, 2012, through
the date of the decision. (/d. at 41.)

A conversation that the ALJ overheard between Plaintiff's counsel and the vocational
expert (“VE”) — the administrative hearing officially concluded affected the ALJ’s decision.
(Id, at 40.) The ALJ’s decision provided:

It is noted that the claimant’s representative submitted post-hearing
interrogatories to the [VE] which were responded to and received by
the hearing office. . . . The undersigned notes that there was a
supplemental hearing . . . held on this matter on November 28, 2016.
Immediately after the hearing concluded but after the claimant had
departed the hearing room, the Representative Adrienne Jarvis and
the [VE] Louis Szollosy engaged in an off-the-record ex parte
discussion regarding the claimant's case and another case pending
before the undersigned. This ex parte discussion was observed and
overheard by the undersigned and the Hearing Monitor who were
conducting the hearing via video conference. As this discussion
directly impacts the [VE’s] subsequently submitted interrogatories
(12/01/16), in the abundance of caution and to prevent the
appearance of impropriety, the [VE’s] Response to Interrogatories
are given no weight. The undersigned notes that the administrative
hearing process regarding disability claims adjudicate important
rights of claimants. The Due Process Clause of the Fifth
Amendment entitles claimants to a decision based on the evidence
elicited during the hearing process. It is axiomatic in American
Jurisprudence that a hearing decision shall be based on the evidence
adduced at the hearing. . . . To the extent that the ex parte
communication between the VE and the representative prior to the
submission of the VE’s Response to Interrogatories[] casts doubt
upon whether [the] VE’s submitted responses are based upon
evidence elicited during the hearing process, said interrogatories are
stricken and given no weight.

(Id. at 40.)
C. The Appeals Council’s Decision
On June 13, 2018, the Appeals Council rendered a decision on Plaintiff's appeal. With
respect to the sequential evaluation for the period of May 12, 2012 through December 28, 2016,
the Appeals Council (1) adopted the ALJ’s step one and two findings; (2) adopted the ALJ’s step
three findings with respect to Plaintiff's physical impairments; (3) used the new rules to find at
step three that the severity of Plaintiffs affective disorder did not meet or medically equal the
criteria of the relevant listing; (4) adopted the ALJ’s finding with respect to Plaintiff's RFC; and
(5) adopted the ALJ’s findings at step five that Plaintiff was an individual closely approaching
advanced age, and transferability of skills was not material to the determination of disability. (/d.
at 10-12.) The Appeals Council, consequently, found that Plaintiff was not disabled for this period.
(id. at 13.) With respect to the sequential period beginning December 29, 2016, the Appeals
Council found that, at step five, Rule 202.01 directs a finding of “disabled.” U/d.) The Appeals
Council, accordingly, found Plaintiff disabled beginning December 29, 2016. (/d.)
With respect to the conversation between Plaintiffs counsel and the VE after the
conclusion of the hearing, the Appeals Council stated:
Through the brief filed by claimant’s representative, the claimant
alleged that the [ALJ] violated her right to due process by relying on
evidence outside the record to disregard evidence from the [VE].
The Council considered the allegations solely as they relate to abuse
of discretion. After reviewing the entire record, including the
hearing record, the Appeals Council finds the [ALJ] abused her

discretion because she disregarded evidence in the record, [VE]
responses to interrogatories, based upon an_ off-the-record
conversation she overheard between the claimant’s representative
and the [VE].

The Council notes that, even if this conversation were relevant and
part of the record, the decision provides no details from this
conversation that explain why evidence from the [VE] should have
been disregarded. Furthermore, central to the rationale given for
considering the [VE’s] testimony at both hearings, while
disregarding his response to interrogatories, was the [ALJ's]
assertion that the disregarded evidence was submitted after this
alleged improper conversation. This assertion is inconsistent with
the record, which clearly indicates that the responses to
interrogatories were completed and mailed well before the hearing
and the alleged conversation. Therefore, The Council considered the
post-hearing evidence from the [VE].

(Id. at 10) (internal citation omitted).

Il. |THE PARTIES’ POSITIONS?

Plaintiff argues that “[b]ecause with respect to her unauthorized eavesdropping|,| the ALJ
engaged in misconduct, violated [Plaintiff's] right to procedural due process, and made a baseless
charge of misconduct against [Plaintiffs] counsel, the ALJ was prejudiced and/or partial for the
purpose of 20 C.F.R. § 404.940.” (Pl.’s Moving Br. 13.) Plaintiff alternatively argues that the
ALJ’s actions raised the appearance of prejudice and/or partiality. (/d.) Plaintiff asserts that she
requested the Appeals Council to provide her with a new hearing before a different ALJ but the
Appeals Council failed to explicitly rule upon her request. (/d. at 13-14.) According to Plaintiff,
the Appeals Council found that the ALJ abused her discretion but failed to explain why Plaintiff

was not entitled to a new hearing before a different ALJ. (/d. at 14.) Plaintiff argues that if the

 

3 Due to the unique nature of this case, the Court will not set forth and analyze each of Plaintiff's
arguments on appeal. Rather, the Court focuses its consideration on Plaintiffs primary argument
related to the irregularity in the proceedings before the ALJ and the subsequent decision of the
Appeals Council. After careful consideration, the Court is constrained to remand to the
Commissioner. Upon remand, the Commissioner shall be free to further develop the record.
Appeals Council implicitly denied her request for a new hearing based on 20 C.F.R. § 404.940,
then (1) substantial evidence does not support the implicit denial; (2) the implicit denial constituted
legal error; and/or (3) if the Appeals Council had the discretion to deny the request, it was an abuse
of discretion. (/d.) Plaintiff further argues that the Commissioner failed to file the complete
administrative record. (/d. at 16.) Plaintiff asserts that the Appeals Council referenced the
recording of the ALJ’s eavesdropping yet the Commissioner failed to include a transcript of that
recording in the administrative record. (/d. at 16.)

Defendant argues that the Appeals Council corrected the ALJ's error and cured any real or
perceived bias by the ALJ by considering the entire record, including the post-hearing evidence
from the VE. (Def.’s Opp’n Br. 10.) Defendant asserts that “[c]ontrary to Plaintiffs argument, any
error by the ALJ was rendered moot by the above-described decision of the Appeals Council, and
remand is thus not warranted.” (/d. at 12-13.)

On reply, Plaintiff notes that the Commissioner failed to dispute a number of Plaintiffs
arguments, including (1) “the ALJ concealed from [Plaintiff] her misconduct, prejudice, and/or
partiality”; (2) the Appeals Council did not rule on Plaintiff's request for disqualification of the
ALJ under 20 C.F.R. § 404.940; (3) “the Appeals Council could not have properly denied
[Plaintiff's] request for disqualification of the ALJ”; (4) the administrative record is defective
because it omits evidence of the ALJ’s and the Appeals Council’s misconduct; and (5) the Appeals
Council relied on extra-record evidence and, consequently, made one of the same procedural due

process errors as the ALJ. (Pl.’s Reply Br. 3.)
II. DISCUSSION
On appeal from the final decision of the Commissioner of the Social Security
Administration, the district court “shall have power to enter, upon the pleadings and transcript of
the record, a judgment affirming, modifying, or reversing the decision of the Commissioner of
Social Security, with or without remanding the cause for arehearing.” 42 U.S.C. § 405(g); see also
42 U.S.C. § 1383(c)(3); Matthews v. Apfel, 239 F.3d 589, 592 (3d Cir. 2001). To survive judicial
review, the Commissioner’s decision must be supported by substantial evidence. Richardson v.
Perales, 402 U.S. 389, 401 (1971); Morales v. Apfel, 225 F.3d 310, 316 (3d Cir. 2000). Substantial
evidence is “more than a mere scintilla. It means such relevant evidence as a reasonable mind
might accept as adequate to support a conclusion.” Richardson, 402 U.S. at 401 (citing Consol.
Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). If, however, it appears that a claimant did not
receive “the full and fair hearing to which he [or she] is entitled,” a reviewing court may not need
to reach the substantial evidence inquiry. See Ventura v. Shalala, 55 F.3d 900, 901 (3d Cir. 1995)
(“[I]t is the conduct of the hearing, not the content of the evidence, which is the sachfece of [the
Court’s] focus here”).
The Third Circuit has recognized that social security applicants, “most of whom are truly

ill or disabled, are entitled to be treated with respect and dignity no matter what the merits of their
respective claims.” Jd. “Essential to a fair hearing is the right to an unbiased judge.” Id. at 902
(citing Hummel v. Heckler, 736 F.2d 91, 93 (3d Cir. 1984).) Significantly, “ALJs have a duty to
develop a full and fair record in social security cases.” Id. Pursuant to 20 C.F.R. § 404.940,

An [ALJ] shall not conduct a hearing if he or she is prejudiced or

partial with respect to any party or has any interest in the matter

pending for a decision. If you object to the [ALJ] who will conduct

the hearing, you must notify the [ALJ] at your earliest opportunity.

The [ALJ] shall consider your objections and shall decide whether
to proceed with the hearing or withdraw. If he or she withdraws, the
Associate Commissioner for Hearings and Appeals, or his or her
delegate, will appoint another [ALJ] to conduct the hearing. If the
[ALJ] does not withdraw, you may, after the hearing, present your
objections to the Appeals Council as reasons why the hearing
decision should be revised or a new hearing held before another
[ALJ].

20 C.F.R. § 404.940.

The ALJ in the present matter eavesdropped upon a conversation between Plaintiff's
counsel and the VE, which took place after the official close of the proceedings, then made the
evidentiary decision to strike and provide no weight to the VE’s answers to interrogatories. (AR
40.) The ALJ, however, failed to provide notice to the parties. This seriously implicates whether
the ALJ developed a full and fair record in this case. On appeal, the Appeals Council characterized
the ALJ’s conduct as an abuse of discretion. The Appeals Council, however, failed to explicitly
rule upon Plaintiff's allegation of bias even though Plaintiff clearly raised the issue of bias to the
Appeals Council. (AR 604-06, 614-16.) Due to the serious nature of the ALJ’s conduct in this
matter and the alleged content of the conversation upon which the ALJ based the decision to strike
record evidence, the Appeals Council should have provided an explicit decision regarding the
ALJ’s alleged bias with accompanying reasoning for its decision.

Moreover, the ALJ and the Appeals Council both referenced the November 28, 2016
post-hearing conversation between the VE and Plaintiffs counsel. (AR 10, 40.) The
Commissioner, however, failed to include the transcript of this conversation in the administrative

record. The Court, therefore, did not have the opportunity to consider the actual conversation in

its evaluation of the ALJ’s actual or perceived bias in the present matter.t Based upon the current

 

* Nevertheless, the Court need not reach the issue at this time. If, upon remand, the Appeals
Council finds the ALJ unbiased, the Commissioner must include a copy of the relevant transcript
in the Administrative Record should Plaintiff file a subsequent appeal.
record, the Court cannot find, as argued by the Commissioner, that the Appeals Council’s
consideration of the entire record “rendered moot” any perceived or actual bias of the ALJ. (Def.’s
Opp’n Br. 13.) Because an unbiased judge is “[e]ssential to a fair hearing,” the Appeals C ouncil
cannot, on appeal, render an ALJ *s hearing and subsequent decision “fair” by virtue of its appellate
review if the ALJ was biased. See Ventura, 55 F.3d at 902. The Court, accordingly, remands to the
Appeals Council for a specific determination with respect to the ALJ’s bias. “In the event that a
finding of bias is made on remand, a new hearing must be held before an [ALJ] to determine the
merits of [Plaintiff s] claims.” Hummel, 736 F.2d at 95.
Iv. CONCLUSION

For the foregoing reasons, this matter is remanded to the Commissioner for further
proceedings consistent with this Memorandum Opinion. An Order consistent with this

Memorandum Opinion will be entered.

s/ Michael A. Shipp
MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE

Dated: September 30, 2019
